Citation Nr: 0016082	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for progressive low back pain with left-sided sciatica and 
degenerative disc disease at L4-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from April 1988 to October 
1994.  His claim initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In that decision, the RO 
granted service connection for progressive low back pain with 
left-sided sciatica and degenerative disc disease at L4-S1 
and assigned a 20 percent evaluation.  The veteran disagreed 
with the 20 percent evaluation, and this appeal ensued. 

In a May 1997 decision, the Board denied an evaluation in 
excess of 20 percent for the veteran's back disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 1998 Order, 
the Court vacated the Board's decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  Following the Court's order, the 
Board remanded the case to afford the veteran a VA medical 
examination and to obtain additional VA outpatient treatment 
reports.  That development has been completed and the case is 
once again before the Board for review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability due to progressive low back pain 
with left-sided sciatica and degenerative disc disease at L4-
S1 has not been show to be productive of severe limitation of 
motion. 

3.  The veteran back disability has not been characterized as 
severe intervertebral disc syndrome, or severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for progressive low back pain with left sided 
sciatica and degenerative disc disease at L4-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1988 to October 
1994.  Service medical records show that he injured his back 
in 1990 while playing racquetball.  At that time, he began 
experiencing low back pain which radiated down his left lower 
extremity to his mid calf.  A magnetic resonance imaging 
(MRI) scan performed in December 1991 revealed disc 
degeneration at the L4-L5 and L5-S1 levels.  A large disc 
herniation with an extruded fragment extended into the left 
foramen and impinged on the L5 nerve root.  An 
electromyographic (EMG) study performed in January 1992 
showed moderate left S1 radiculopathy.

In December 1994, the veteran filed a claim for service 
connection for a back injury, and was afforded a VA medical 
examination in February 1995.  The veteran's complaints at 
that time included daily, intermittent low back pain with 
radiation to the left lower extremity.  This pain was 
aggravated by walking, bending or twisting.  Physical 
examination revealed that the veteran's posture and gait were 
slightly abnormal, while carriage was normal.  Range of 
motion testing of the spine revealed forward flexion of 52 
degrees, extension of 32 degrees, lateral flexion to the 
right of 37 degrees, lateral flexion to the left of 40 
degrees, rotation to the right of 34 degrees, and rotation to 
the left of 36 degrees.  Discomfort was noted with flexion, 
while symptoms improved with extension.  Strength was 
described as equal bilaterally, and deep tendon reflexes were 
2+/4+.  The left Achilles was 1+/ 4+.  The diagnosis was 
progressive low back pain, probable left sciatica, and 
degenerative disc disease of the lumbar spine.  

In a March 1995 rating decision, the RO granted service 
connection for low back pain with left-sided sciatica and 
degenerative disc disease at L4-S1.  A 20 percent evaluation 
for this disability was assigned, effective as of November 
1994.  The veteran filed a notice of disagreement with 
respect to the 20 percent evaluation, and this appeal ensued.  

The veteran testified at a May 1995 hearing that his back 
disability adversely impacted his ability to obtain 
employment since service.  He related that he was currently 
employed installing telephones and computers, but explained 
that his back disability precluded him from performing 
numerous tasks at his job, such as climbing ladders and 
poles.  The veteran asserted that his application for 
employment at Ameritech had recently been denied because he 
was unable to lift their minimal weight requirement of 150 
pounds.  He further explained that he was unable to obtain 
jobs at other companies because they did not want to hire an 
individual with a disability.

VA outpatient treatment records dated between December 1994 
and November 1995 show the veteran was seen for complaints 
associated with his back disability, including complaints of 
pain radiating into the left lower extremity.

In December 1995, the veteran was afforded VA orthopedic and 
neurological examinations.  At his neurological examination, 
the veteran reported constant low back pain which radiated 
intermittently down the left leg.  He explained that he was 
able to walk one mile, stand for 30 minutes, sit for 10 
minutes, and lift and carry 25 to 30 pounds.  He said that 
back pain precluded him from participating in athletic 
events.  Objectively, the veteran's gait and station were 
normal.  Muscle groups exhibited normal strength, tone and 
coordination.  Reflexes were symmetric, and both plantars 
were flexor.  Sensory examination was intact.  The diagnoses 
included (1) history of low back pain, (2) history of left-
sided sciatica, (3) no evidence of abnormality on EMG 
testing, and (4) no neurologic disability.

At his orthopedic examination, the veteran did not appear to 
be in any distress.  There was normal heal and toe gait, and 
equilibrium was satisfactory.  The lumbar spine showed no 
signs of postural or fixed deformities.  Musculature of the 
back was satisfactory, with no spasm or atrophy present.  
Range of motion testing showed forward flexion of 65 degrees, 
backward extension of 20 degrees, right and left lateral 
flexion of 20 degrees, and right and left lateral rotation of 
10 degrees.  The examiner documented the presence of 
objective pain on motion in the lower back.  No neurological 
deficiencies of either lower extremity were present.  An X-
ray report revealed minimal degenerative disc disease at the 
L4-5-S1 area.  The examiner concluded with a diagnosis of 
degenerative disc disease of the lumbosacral spine, with no 
evidence of left-sided sciatica. 

As a result of the Joint Motion, additional VA outpatient 
treatment reports dated from March 1995 to February 1996 were 
obtained.  These reports reflect that the veteran had 
received an injection in his lower back in October 1991 for 
pain, and that he had since been experiencing flare-ups of 
pain and left lower extremity numbness.  He had no focal 
weakness, gait instability, or bowel or bladder problems.  
The veteran also related that exercises were helping 
somewhat.  Ankle reflexes were intact, strength was full, and 
he was able to stand on his heels and toes.  Straight leg 
raising was negative except for mild back pain.  An April 
1996 report contains a diagnosis of "disc by history, 
improving."  

The Board also remanded the case to afford the veteran 
additional VA medical examinations.  The veteran underwent a 
VA orthopedic examination in January 1999, where he reported 
constant low back pain which was aggravated by heavy activity 
at work.  The veteran indicated that he had been working for 
the telephone company since 1996.  He said that he worked 
about 70 hours a week, but would occasionally have to take a 
day off because of pain.  He explained that when pain was bad 
it would radiate into the right leg and buttock.  

Objectively, the pelvis was symmetrical without any tilting.  
No scoliosis or kyphosis was present, and muscle tone was 
good without spasm.  Right-sided pain was described on 
palpation.  Range of motion testing revealed flexion of 65 
degrees, extension of 25 degrees, lateral flexion to the left 
of 30 degrees, lateral flexion to the right of 20 degrees, 
and rotation to the left and right of 20 degrees.  Pain was 
noted with both flexion and extension.  No neurological 
findings were shown in either lower extremity.  Straight leg 
raising was 45 degrees on the right and 70 degrees on the 
left, with back pain reported with the former.  Lasegue test 
was positive on the right side.  X-rays of the lumbosacral 
spine appeared normal, with no significant disc disease 
observed.  EMG and NCV studies showed normal motor and 
sensory conduction of the right lower extremity and 
paraspinal muscles of the lumbosacral spine.  It was noted 
that the veteran appeared to have an accessory peroneal nerve 
on the right side, which was a normal anatomical variant.  

Based on these findings, the diagnosis was chronic low back 
pain with subjective complaints in the right leg.  The 
examiner commented that the record consistently mentioned 
left-sided sciatica, whereas the veteran never complained of 
symptoms on the left side.  Rather, his complaints have 
always pertained to the right side.  The examiner indicated 
that the veteran worked extended hours, and there was no 
evidence of weakened movement, incoordination, or excess 
fatigability on examination.  While the veteran reported a 
history of flare-ups, the examiner said he was not in a 
position to describe any additional loss of range of motion 
during such flare-ups.  The examiner then concluded that no 
evidence showed any aggravation of the veteran's low back 
pain over the years.  Clinically, there was some evidence of 
nerve root irritation on the right lower limb; however, it 
was noted that the EMG report was not consistent with the 
veteran's subjective complaints. 

The veteran was also provided a VA neurological examination 
in January 1999.  A report from the examination includes the 
veteran's statement that his low back pain was of a low 
intensity except when aggravated by physical activity.  The 
veteran explained that he had not lost any time from work due 
to his back disability but had lost vacation time because of 
pain.  He stated that he was able to walk one mile, stand and 
sit for 30 minutes, and lift and carry 50 pounds.  Strength 
in his legs was good, and he denied any sensory loss.  On 
neurological examination, the veteran's gait and station were 
described as normal.  All muscle groups exhibited normal 
strength.  Tone and coordination were both intact, and 
reflexes were symmetrical.  Sensory examination was also 
intact.  The examiner concluded with diagnoses of (1) history 
of low back pain, (2) history of sciatica, and (3) no 
neurologic disability which would prevent the veteran from 
performance of his work.

II.  Analysis

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that 
"staged" ratings could be assigned following an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service 
connection).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The Joint Motion concluded that the Board failed to provide 
adequate reasons and bases as to whether the veteran was 
entitled to an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 based on decreased limitation of motion 
shown by the evidence between February and December 1995.  
The Joint Motion also pointed out that the Board failed to 
consider the provisions of 38 C.F.R. § 4.40 and § 4.45 which 
pertain to an increased rating based on functional loss due 
to pain.  Finally, the Joint Motion indicated that the Board 
failed to adequately consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) which provides for an extraschedular rating. 

In this case, the veteran's low back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5295-5292 
(1999).  Under Diagnostic Code 5292, a 20 percent evaluation 
is warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent evaluation is warranted for severe 
limitation of motion.  Under Diagnostic Code 5295, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, while a 40 
percent disability evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under Diagnostic Code 5293, concerning 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate symptoms with recurring attacks, and a 40 
percent evaluation is provided for a severe disability 
manifested by recurring attacks with intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40 and § 4.45.  Regulation 4.40 provides, 
in pertinent part, that it is "essential that the examination 
on which ratings are based" adequately portray the 
"functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Regulation 4.45 states that to 
determine the factors causing disability of the joints 
inquiry must be directed toward, inter alia, "[p]ain on 
movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a low back disability as is limitation of 
motion, since "functional loss caused by either factor should 
be compensated at the same rate.  Hence, under the 
regulations, the functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Applying the above criteria to the facts of this case, the 
Board concludes that the veteran's current 20 percent 
evaluation fully contemplates the level of disability due to 
his service-connected low back disability from the effective 
date of service connection to the present.  The Board finds 
that the veteran's overall limitation in range of motion has 
been no more than moderate under Diagnostic Code 5292.  In 
December 1995, the veteran demonstrated flexion of 52 
degrees, extension of 32 degrees, lateral flexion of 37 
degrees to the right and 40 degrees to the left, rotation of 
34 degrees to the right and 36 degrees to the left.  In 
December 1995, range of motion testing revealed forward 
flexion of 65 degrees, backward extension of 20 degrees, 
right and left lateral flexion of 20 degrees, and right and 
left lateral rotation of 10 degrees.  Finally, in January 
1999, the veteran exhibited flexion of 65 degrees, extension 
of 25 degrees, lateral flexion of 20 degrees to the right and 
30 degrees to the left, and rotation to the left and right of 
20 degrees.  These findings reveal that significant motion of 
the back remains with both flexion and extension, and as such 
the limitation of motion cannot be characterized as severe.  
In fact, the veteran's flexion has improved from 52 degrees 
to 65 degrees while this claim has been pending.  While 
lateral flexion has been limited to 20 degrees bilaterally, 
this does not constitute more than moderate limitation of 
motion.  Indeed, the Board notes that lateral flexion has 
decreased significantly from approximately 35 degrees 
bilaterally when examined in February 1995 to only 10 degrees 
when examined in December 1995.  Nevertheless, lateral 
rotation constitutes only one movement of the lumbar spine.  
In December 1995, the veteran still exhibited 60 degrees of 
flexion, 20 degrees of extension, and 20 degrees of bilateral 
flexion.  These findings clearly show that the veteran's 
overall limitation in range of motion has been no more than 
moderate for the entire period from the date of service 
connection to the present. 

Although not raised in the Joint Motion, the Board also finds 
that an evaluation in excess of 20 percent is not warranted 
under either Diagnostic Code 5293 or 5295.  In this respect, 
no significant neurological findings were shown in either 
lower extremity on VA examination in December 1995 and 
January 1999.  There was also no evidence of any fixed 
deformity of the spine or spasm of the paraspinal muscles.  
Likewise, none of the medical reports disclosed evidence of 
marked limitation of forward bending, loss of lateral motion 
with osteoarthritic changes, or abnormal mobility on forced 
motion.  In short, the preponderance of the evidence is 
against an evaluation in excess of 20 percent under either 
Diagnostic Code 5293 or 5295 for the veteran's low back 
disability while this claim has been pending.

The Joint Motion also found that the Board erred in its 
apparent failure to consider whether a higher evaluation 
could be assigned under the provisions of 38 C.F.R. § 4.40 
and § 4.45.  In particular, it was pointed out that the 
December 1995 VA examination showed objective evidence of 
pain on motion in the lower back.  The Board stresses, 
however, that the veteran's pain on motion was not 
characterized as severe so as to warrant a higher evaluation, 
and at no time did the examiner indicate that there was 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  The January 
1999 orthopedic examination report also documents the 
veteran's complaints of pain with flexion and extension, as 
well as his history of flare-ups.  However, the examiner 
stated he was not in a position to describe any additional 
loss of range of motion during such flare-ups.  The examiner 
also commented that no evidence showed any aggravation of the 
veteran's low back pain over the years.  It was further 
reported that EMG findings were not consistent with the 
veteran's subjective complaints of pain.  Under these 
circumstances, the preponderance of the evidence is against 
an evaluation in excess of 20 percent under 38 C.F.R. § 4.40 
and § 4.45 during the pendency of this claim.  

Finally, the Joint Motion pointed out that the Board failed 
to provide analysis for its conclusion that the evidence did 
not support an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), which provides for an increased disability 
evaluation where the schedular criteria are deemed inadequate 
due to such related factors as marked interference with 
employment.  The Joint Motion cited to the veteran's 
testimony in which he stated that he had been turned down for 
positions at Ameritech and other companies as a result of his 
low back disability.  The Joint Motion also stated that the 
Board did not discuss the veteran's statements that he was 
only doing "light work" and was unable to perform some of 
the tasks required by his current job, including climbing 
poles and ladders. 

After considering these statements, the Board finds that the 
veteran simply does not meet the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
veteran has submitted no objective evidence showing that his 
service-connected low back disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned 20 percent evaluation.  In 
reaching this decision, the Board emphasizes that the veteran 
is employed full time and the nature and severity of the 
veteran's disability has not changed during the pendency of 
this appeal.  Moreover, although the January 1999 examination 
reports include the veteran's statement that he would 
occasionally take a day off from work because of low back 
pain, he still managed to work 70 hours a week.  The veteran 
clarified that he never lost any time from work because of 
his back disability, but had lost some vacation time because 
of low back pain.  More significantly, the diagnoses included 
"no neurological disability which would prevent the veteran 
from performance of his work."  Given these facts, it is 
clear that the veteran's service-connected low back 
disability has not caused marked interference with his 
earning capacity.  Accordingly, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 20 percent for progressive 
low back pain with left-sided sciatica and degenerative disc 
disease at L4-S1 is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

